PER CURIAM.
This is an appeal by the plaintiffs Julian Nacron and Bernard Selevan from a final order dismissing their complaint against the defendant General American Life Insurance Company. The complaint sought the recovery of a prepayment interest penalty which the plaintiffs paid the defendant for the privilege of satisfying, in advance of the maturity date, the outstanding principal balances due on two notes and mortgages held by the defendant. We affirm the final order under review upon a holding that (a) Section 697.06, Florida Statutes (1985), which provides that “[a]ny note which is silent as to the right of the obligor to prepay the note in advance of the stated maturity date may be prepaid in full by the obligor or his successor in interest without penalty,” (emphasis added) is, contrary to the plaintiffs’ position, inapplicable to the notes in the instant case because each note contains specific provisions for prepayment of the note in advance of the maturity date, (b) the parties in this case voluntarily agreed that the plaintiffs could pay the defendant the outstanding principal balances due on the above notes and mortgages in advance of the maturity date for a 10% prepayment penalty, and (c) the plaintiffs therefore have no cause of action against the defendant for the recovery of the aforesaid prepayment interest penalty because the plaintiffs voluntarily agreed to pay same, and, having done so, had an enforceable obligation to live up to this agreement. Compare § 725.04, FIa.Stat. (1985).
Affirmed.